Case 1:20-cv-00069-KD-C Document 33 Filed 11/19/20 Page 1 of 1                        PageID #: 225




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA

    LAURA BURKS,                                    *
                                                    *
         Plaintiff                                  *
                                                    *
    v.                                              *              CIVIL ACTION NO.:
                                                    *               1:20-CV-69-KD-C
    COASTAL ALABAMA COMMUNITY                       *
    COLLEGE,                                        *
                                                    *
         Defendant.                                 *

                     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties hereby stipulate that this action

should be dismissed with prejudice, with each party to bear her/its own attorneys’ fees, costs, and

expenses. The parties request that the Court approve this stipulation and close the case.

            Dated: November 19, 2020.

Respectfully submitted,

     /s/Thomas M. Loper, by consent1            /s/ Windy C. Bitzer
    THOMAS M. LOPER, ESQ.                       WINDY C. BITZER (BIT005)
    Loper Law LLC                               HAND ARENDALL HARRISON SALE LLC
    452 Government Street, Suite E              Post Office Box 123
    Mobile, AL 36602                            Mobile, Alabama 36601
    tloper@loperlawllc.com                      wbitzer@handfirm.com
    Attorney for Plaintiff Laura Burks
                                                ROGER L. BATES (BAT006)
                                                Deputy Attorney General
                                                TRACY R. DAVIS (DAV149)
                                                HAND ARENDALL HARRISON SALE LLC
                                                1801 5th Ave. North, Suite 400
                                                Birmingham, Alabama 35203
                                                rbates@handfirm.com
                                                tdavis@handfirm.com
                                                Attorneys for Defendant         Coastal    Alabama
                                                Community College


1
  Windy Bitzer represents that she received Thomas M. Loper’s express consent to file this
document containing his electronic signature.
                                                    1
